6 S.Ct. 128
115 U.S. 464
29 L.Ed. 446
JONES, EX'X, etc.,v.VAN BENTHUYSEN.
Filed November 23, 1885.

Sol. Gen. Goode, for plaintiff in error.
J. D. Rouse and Wm. Grant, for defendant in error.
WAITE, C. J.


1
This suit was brought by Van Benthuysen, the defendant in error, a commission merchant engaged in the sale of manufactured tobacco, to recover back from Stockdale, a collector of internal revenue, certain taxes paid under protest on the amount of sales of tobacco in a bonded warehouse. The sole controversy is about the liability of the merchant to pay taxes upon the amount of revenue stamps affixed to the tobacco at the time of its removal from the warehouse. The case was here at the October term, 1880, and is reported in 103 U. S. 87. We then decided that he was 'not liable to be taxed for the revenue stamps required to be affixed to the tobacco before the removal thereof from a bonded warehouse, unless they were at the time of such sales so affixed, whereby they entered into the value of the tobacco and formed a part of the price thereof.' Under this ruling the judgment of the court below was reversed, and the cause sent back for a new trial. The present writ of error was brought for a review of the judgment upon the second trial. The bill of exceptions shows that the charge to the jury was almost in the exact language of the opinion of this court construing the law on which the rights of the parties depend, and it covered the whole case. Affirmed.